384 U.S. 895 (1966)
WHISMAN
v.
GEORGIA.
No. 1381, Misc.
Supreme Court of United States.
Decided June 20, 1966.
APPEAL FROM THE SUPREME COURT OF GEORGIA.
Reuben A. Garland and Beryl H. Weiner for appellant.
Arthur K. Bolton, Attorney General of Georgia, and Alfred L. Evans, Jr., Assistant Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.
MR. JUSTICE DOUGLAS is of the opinion that certiorari should be granted and the judgment reversed. He would remand the case for a new trial, it being clear from the record that the principles announced in Miranda v. Arizona, ante, p. 436, were not applied. He sees no reason for discriminating against this petitioner, the case having come here on direct review and being of the same vintage as Miranda v. Arizona. See dissenting opinion in Johnson v. New Jersey, ante, at 736.